FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VICTOR NOEL SILLAS-IRIBE, AKA                    No. 14-72715
Lerma Victor Urias,
                                                 Agency No. A205-714-613
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Victor Noel Sillas-Iribe, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Vilchez v. Holder, 682 F.3d 1195,

1198 (9th Cir. 2012), and we deny the petition for review.

      The BIA correctly concluded that Sillas-Iribe’s conviction under California

Health & Safety Code § 11350(a) is for a crime “relating to a controlled

substance,” rendering him removable under 8 U.S.C. § 1182(a)(2)(A)(i)(II), where

the plea agreement refers to “Count 1: 11350(a)” and count 1 of the felony

complaint specifies cocaine. See 21 U.S.C. § 812(c), sched. II(a)(4); Coronado v.

Holder, 759 F.3d 977, 986 (9th Cir. 2014) (“Where the minute order or other

equally reliable document specifies that a defendant pleaded guilty to a particular

count of a criminal complaint, the court may consider the facts alleged in the

complaint.”); United States v. Torre-Jimenez, 771 F.3d 1163, 1168-69 (9th Cir.

2014) (“the phrase ‘as charged in the Information (or Indictment)’ is not required

where the documents are unambiguous”).

      PETITION FOR REVIEW DENIED.




                                          2                                      14-72715